359 S.W.3d 96 (2011)
Warren G. SHURTZ, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72451.
Missouri Court of Appeals, Western District.
October 25, 2011.
S. Kate Webber, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Dora A. Fichter, Jefferson City, MO, for respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Warren Shurtz appeals from the denial of his Rule 24.035 motion after an evidentiary hearing. Shurtz contends that the motion court erred because his guilty plea was rendered unknowing and involuntary by the ineffectiveness of his plea counsel in that a reasonably competent attorney would have moved for a change of venue in light of pre-trial publicity about Shurtz's charged crime, and had counsel done so, Shurtz would not have plead guilty but would have insisted on a jury trial. We affirm. Rule 84.16(b).